Order filed February 13, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00016-CV
                                   ____________

  JOSE PATRICIO SANDOVAL, INDIVIDUALLY AND DBA SAMERON
                   WRECKER SERVICE, Appellant

                                         V.

               WESTERN HERITAGE INSURANCE, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-24628

                                    ORDER

      The notice of appeal in this case was filed January 4, 2018. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before February 28, 2018. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM